Citation Nr: 1121481	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  04-21 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This issue was previously before the Board in July 2008 at which time the issue was found to be inextricably intertwined with additional issues and thus deferred.  With respect to these additional issues, the Board noted in July 2008 that that the Veteran had filed a timely Notice of Disagreement with the Appeals Management Center's (AMC) September 2007 denial of the Veteran's application to reopen claims of entitlement to service connection for a left shoulder disability and low back disability.  The Board then proceeded to remand these issues for the issuance of a statement of the case while advising the Veteran that he would have to file a timely substantive appeal if he wished to complete an appeal of these issues.  See 38 C.F.R. § 20.200; Manlincon v. West, 12 Vet. App. 238 (1999).  A Statement of the Case was subsequently issued to the Veteran regarding these issues in August 2009, but the Veteran did not thereafter file a substantive appeal.  Accordingly, as these issues have not been perfected for appellate review, they are not properly before the Board and will not be further addressed.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2010).

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), as in this case, the only remaining question is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In the instant case, while the record contains some medical opinions that address the Veteran's ability to work in view of some of his service-connected disabilities, the opinions address the disabilities individually rather than in combination.  For example, following an examination of the Veteran's service-connected cold weather injuries, lower extremities, and residual hernia repair scar, the examiner opined that the Veteran's employability was "okay" as long as he would not be standing on his feet longer than 2 hours at a stretch.  He further opined that the Veteran was able to sit and have employability in a sitting position.  There is another October 2003 VA examiner's opinion who, after examining the Veteran's service-connected right knee disability, opined that he would have difficulty with prolonged standing, climbing, squatting, and crawling activities, but would not be precluded from sedentary activities.  While these opinions address the Veteran's ability to work due to specific disabilities that he was examined for, the evidence is devoid of a clear opinion with respect to the Veteran's ability to secure or follow a substantially gainful occupation with consideration of all of his service-connected disabilities combined.  See 38 C.F.R. § 4.16.  Thus, the present opinions provide an insufficient basis to properly decide this claim. 38 U.S.C.A. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995).

Accordingly, the Veteran must be afforded a VA examination for the purpose of obtaining a medical opinion that addresses his ability to secure and follow substantially gainful employment based on all of his service-connected disabilities combined.  The Board notes that the Veteran has a number of nonservice-connected disabilities as well.  Such a medical opinion is particularly important when considering the RO's recent decision in November 2010 granting service connection for additional disabilities, namely peripheral neuropathy of the right and left lower extremities.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated VA treatment records, covering the period from November 10, 2010, to the present, should be obtained and added to the claims folder.

Copies of any outstanding non-VA treatment records pertaining to treatment of service-connected disabilities should be obtained and added to the claims folder.

2.  Thereafter, schedule the Veteran for a VA TDIU examination.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted.  The examiner should be asked to opine as to whether the Veteran's service-connected disabilities alone combine to prevent him from securing and following substantially gainful employment.  The nature and severity of the service-connected disabilities should be noted and discussed.  The examiner should explain the basis for any opinion reached.

3.  After undertaking any other development deemed appropriate, consideration should again be given to the claim for a TDIU based on all of the Veteran's service-connected disabilities.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the claims file is returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

